DETAILED ACTION
Applicant’s reply and request for continued examination (RCE), filed 11 January 2021 in response to the Final Office action mailed 15 October 2020 (see also Advisory action mailed 22 December 2020), has been entered and fully considered. As per Applicant’s filed claim amendments claims 1-9 and 13-15 are pending under examination, wherein: claim 1 has been amended, claims 2-9 are as originally filed, claims 13-15 are as previously presented, claims 10-12 have been cancelled by this and/or previous amendment, and claims 16-25 have been withdrawn by previous restriction requirement. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 13-14 are rejected under 35 U.S.C. 103 as unpatentable over Strzegowski et al. (US PGPub 2010/0295091), as evidenced by BASF (Tinuvin 770 DF®, technical datasheet, 10-2016) and Cytec (Cyasorb® UV-531, technical datasheet, 09-1997), in view of Bechtold (WO 97/39051).
Regarding claims 1-4 and 6-8, Strzegowski teaches encapsulant compositions comprising a combination of polymers, an adhesion promoter and optional additives, wherein said composition is used for encapsulating thin film devices (abstract; [0010]-[0026]). Strzegowski teaches encapsulated devices comprising a thin film device placed between a first and a second substrate together with the encapsulant composition, wherein the encapsulant composition is, often, in the form of a thin tape that frames around the edges of the substrates ([0028]) or is in the form of a sheet laminated together with the substrates ([0031]), and wherein thin film devices include organic light emitting diodes ([0029]). 
at least acryl-based, methacryl-based and epoxy-based resins).
Strzegowski further teaches the additives include UV stabilizer (instant radical scavenger), UV absorbers (instant UV absorber), etc. and combinations thereof ([0025]), and exemplifies as UV stabilizer Tinuvin 770 DF® and as UV absorber Cyasorb® UV-531 ([0026]; Table 1), wherein the total amount of additive present is from 0.01 to about 2 wt% of the composition ([0017]; examples)(substantially overlaps with and renders obvious the claimed range of combined UV absorber and radical scavenger).
See Cytec technical datasheet as evidentiary reference regarding the structure of Cyasorb® UV-531 (readable over instant claims 3-4):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
Strzegowski teaches (Table 1) the combination of a UV absorber and UV stabilizer. In the alternative, Strzegowski teaches that combinations of additives, including both UV absorbers and stabilizers, may be included in the encapsulating compositions ([0025]) and further exemplifies both UV absorbers and UV stabilizers as preferred additives (Table 1). As such, it would have been obvious to one of ordinary skill in the art to formulate the encapsulating compositions of Strzegowski as comprising 
Strzegowski teaches the UV stabilizer is selected from known, commercially available compounds such as Tinuvin 770 DF® of structure 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (see BASF technical datasheet as evidentiary reference; bis-(2,2,6,6-tetramethyl-4-piperidyl)sebacate). 
Strzegowski does not specifically teach additional examples of UV stabilizers but does teach selecting from commercially known compounds and does not require or limit UV stabilizers to Tinuvin 770 DF®. Bechtold teaches stabilized polymer compositions (abstract), and teaches suitable UV stabilizer compounds are known (pg 7) and include those of formula B-1: R3-OC(O)-(CH2)n-C(O)O-R3 (pg2-3) , wherein preferred compounds of B include bis-(2,2,6,6-tetramethyl-4-pipridinyl)succinate, bis-(2,2,6,6-tetramethyl-4-pipridinyl)sebacate, bis-(1,2,2,6,6-pentamethyl-4-pipridinyl)sebacate, bis-(1-octyloxy-2,2,6,6,-tetramethyl-4-pipridinyl)succinate, (1-octyloxy-2,2,6,6,-tetramethyl-4-pipridinyl)sebacate, etc. (page 9; see also compounds of page 10). Bechtold and Strzegowski are analogous art and are combinable because they are both concerned with stabilized polymer compositions. In view of Bechtold's recognition that bis-(2,2,6,6-tetramethyl-4-piperidyl)sebacate) is and equivalent and interchangeable UV stabilizer with bis-(2,2,6,6-tetramethyl-4-pipridinyl)succinate, bis-(1,2,2,6,6-pentamethyl-4-pipridinyl)sebacate, bis-(1-octyloxy-2,2,6,6,-tetramethyl-4-pipridinyl)succinate, (1-octyloxy-2,2,6,6,-tetramethyl-4-pipridinyl)sebacate, etc., it would have been obvious to one of ordinary skill in the art to substitute the commercially obtainable UV stabilizer 
Regarding claim 5, Strzegowski in view of Bechtold renders obvious the encapsulated devices as set forth above and Strzegowski teaches the UV absorbers exemplified by Cyasorb® UV-531. While the Cytec datasheet does not explicitly state the light absorbing wavelength, it is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)). The instant specification states that UV absorbers having the claimed structures will have the claimed range of about 280 nm to about 430 nm ([00123]).
Regarding claim 9, Strzegowski in view of Bechtold renders obvious the encapsulated devices as set forth above. Strzegowski teaches the total amount of additive present is from 0.01 to about 2 wt% of the composition ([0017]). Strzegowski does not specifically teach about 0.5 to about 20 parts by weight UV stabilizer (instant radical scavenger) per 100 parts UV absorbent.
In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the amount of UV stabilizer relative to the UV absorber and would have been motivated to do so to obtain a desired balance of the respective UV light stabilization and absorption properties in the resulting composition. A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good (see In re Boesch and Slaney, 205 USPQ 215).
Regarding claims 13-14, Strzegowski in view of Bechtold renders obvious the encapsulated devices as set forth above. Strzegowski is silent as to a transmittance of about 80% or more at about 430 nm or more and of about 10% or less at about 405 nm or less (claim 13) and to a change in transmittance of less than about 5% (claim 14) . However, Strzegowski teaches the claimed composition comprising the claimed components, present in the claimed amounts. According to the instant specification an encapsulating film comprising the claimed components, in the claimed amounts, will result in a transmittance of about 80% or more at about 430 nm or more and of about 10% or less at about 405 nm or less and will also result in a change in transmittance of less than about 5% as claimed (original specification, [00175]-[00177]). Therefore the claimed effect/physical property i.e. the aforementioned transmittance values would inherently be achieved by a composition with all the claimed ingredients, claimed amounts and substantially similar process (see In re Spada, 911 F.2d 705, 709, 15  


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Strzegowski et al. (US PGPub 2010/0295091), as evidenced by BASF (Tinuvin 770 DF®, technical datasheet, 10-2016) and Cytec (Cyasorb® UV-531, technical datasheet, 09-1997), in view of Bechtold (WO 97/39051) and further in view of Chae et al. (US PGPub 2014/0045990).
Strzegowski in view of Bechtold renders obvious the encapsulated devices as set forth above. Strzegowski is silent as to the thickness of the encapsulating films. However Chae teaches that the thickness of sheets of encapsulant compositions may be controlled to about 10 to about 2,000 micrometers, depending on various applications and in view of supporting efficiency, breakage possibility of the element, light weight or workability of the device, etc ([0083]). Chae and Strzegowski are analogous art and are combinable because they are concerned with the same field of endeavor, namely encapsulant compositions for optoelectronic devices, such as OLEDs. At the time of filing a person having ordinary skill in the art would have found it obvious to form the encapsulating sheets of Strzegowski having a thickness as taught by Chae and would have been motivated to do so as Chae teaches the thickness of 
Response to Arguments
	The 35 U.S.C. 103 rejections of claims 1-9, 11 and 13-15 as unpatentable over Strzegowski et al. (US PGPub 2010/0295091), as evidenced by BASF (Tinuvin 770 DF®, technical datasheet, 10-2016) and Cytec (Cyasorb® UV-531, technical datasheet, 09-1997), in view of Bechtold (WO 97/39051) and of claim 15 as unpatentable over Strzegowski, as evidenced by BASF and Cytec, in view of Bechtold and further in view of Chae et al. (US PGPub 2014/0045990) are maintained. Applicant’s arguments (Remarks, pages 34-36) have been fully considered but were not found persuasive.
	Applicant has incorporated the previously rejected subject matter of dependent claim 11 into claim 1. The Examiner maintains the position with regards to the amounts UV stabilizing mixture as recited in amended claim 1 (see Advisory Action of 12/22/20) and Applicant has provided no new arguments thereto. 
Applicant points to the rejection of now-cancelled claim 11 of the Final Office action and argues that Strzegowski does not teach the matrix resin. The Examiner disagrees. As noted by Applicant, Strzegowski teaches the encapsulating composition comprises a resin combination which includes an ethylene/ethyl acrylate/maleic anhydride copolymer, an ethylene/glycidyl (meth)acrylate copolymer, an ethylene/butyl acrylate/maleic anhydride copolymer and a polyethylene. The resins of Strzegowski are readable over at least instant ‘acryl-based’, instant ‘methacryl-based’ and instant ‘epoxy-based resins’, wherein the instant specification provides no definition that would 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/           Primary Examiner, Art Unit 1767